PUBLISHED ORDER
By order dated September 13, 2013, the Court granted a petition seeking transfer of jurisdiction from the Court of Appeals. After further review, including considering the points presented by counsel at oral argument and discussion among the Jus*147tices in conference after the oral argument, the Court has determined that it should not assume jurisdiction over this appeal and that the Court of Appeals opinion reported as G.H. v. State, 987 N.E.2d 1164 (Ind.Ct.App.2013), should be reinstated as Court of Appeals precedent. Accordingly, the order granting transfer is VACATED and transfer is hereby DENIED. Pursuant to Appellate Rule 58(B), this appeal is at an end.
The Court DIRECTS the Clerk to certify this appeal as final and to send copies of this order to the Hon. Naney H. Vaidik, Chief Judge of the Court of Appeals; the Hon. Marilyn A. Moores, Marion Superior Court; Steve Lancaster, Court of Appeals Administrator; and all counsel of record.
The Court further DIRECTS the Clerk to send a copy of this Order to LexisNexis and to Thomson/Reuters for publication on-line and in the bound volumes of this Court's decisions.
RUCKER, MASSA, and RUSH, JJ., concur.
DICKSON, C.J., and DAVID, J., dissent to the denial of transfer and would affirm the trial court.